DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Page 16, paragraph 98, second to last sentence of the paragraph: Double check the translation.  It would not appear that the holes may be arranged asymmetrically to a y direction.
Page 16, paragraph 99, second line: After 1333, add “(not shown)”.
Page 25, paragraph 142, lines 3, 5: Delete 119 after “opening” in both lines.  Reference number 119 is the pixel defining layer, not its opening. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method which includes an unclaimed step of removing the display substrate from the susceptor to divide the display substrate, does not reasonably provide enablement for a method in which the display substrate is divided on the susceptor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claim 1: This method claim requires the following steps:
placing a display substrate on a susceptor in a chamber; 
maintaining the susceptor at a first temperature; 
dividing the display substrate into a plurality of partial substrates; 
placing the plurality of partial substrates on the susceptor; 
and maintaining the susceptor at a second temperature.

This method encompasses (a) placing the display substrate on the susceptor in the chamber, dividing the display substrate into a plurality of partial substrates while on the susceptor and/or in the chamber; and placing the plurality of partial substrates on the susceptor; and (b) placing the display substrate on the susceptor in the chamber, removing the display substrate from the chamber; dividing the display substrate into a plurality of partial substrates outside the chamber; and placing the plurality of partial substrates back on the susceptor.  While the latter is enabled, the former is not enabled.  Because the disclosure does not show how to divide the display substrate into a plurality of substrates while on the susceptor and/or in the chamber, claim 1 is rejected for lack of enablement.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Breadth of the claims: As noted above, the claim scope covers (a) placing the display substrate on the susceptor in the chamber, dividing the display substrate into a plurality of partial substrates while on the susceptor and/or in the chamber; and placing the plurality of partial substrates on the susceptor; and (b) placing the display substrate on the susceptor in the chamber, removing the display substrate from the chamber; dividing the display substrate into a plurality of partial substrates outside the chamber; and placing the plurality of partial substrates back on the susceptor.
Nature of the invention: The invention is a method for using a susceptor for forming semiconductor layers for a display substrate.
State of the prior art: The prior art does not disclose how to cut a display substrate into a plurality of substrates in the same chamber that also is used for deposition of layers.
Level of one of ordinary skill in the art: One having ordinary skill in the art would have a bachelor’s degree in electrical engineering or semiconductor engineering and 10 years’ experience.
Level of predictability in the art: The level of predictability in the art is relatively high because of the mechanical nature of the apparatus and because the deposition of layers and singulation of substrates are well-known techniques.
Amount of direction provided by the inventor: The inventor has not provided direction on how to divide the display substrate into a plurality of substrates inside the chamber and/or on the susceptor that is also used for deposition of layers.
Quantity of experimentation needed to make or use the invention based on the content of the disclosure: Because deposition of layers is different from singulation of the display substrate—chemical deposition vs. the physically cutting of the substrates—the amount of experimentation to make an apparatus that does these two types of steps would be undue.  For these reasons, claim 1 is rejected for lack of enablement. 
Claims 2-12 are rejected for depending from rejected base claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step in claim 1 is:  removing the display substrate from the susceptor and chamber so that the display substrate can be divided into the plurality of substrates.  Claims 2-12 are rejected for depending from rejected base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shugrue, U.S. Pat. Pub. No. 2016/0097123.
Regarding claim 13: Shugrue discloses a method of manufacturing a display apparatus comprising: placing a substrate (112) on a susceptor (104) which includes a flow path (120) and a heater (114); operating the heater (114); circulating a coolant (e.g., water) through the flow path (120); forming layers on the substrate (114) by spraying a deposition material through a spray portion (106); forming a first layer on the substrate (114) in conjunction with the operating of the heater (114); and forming a second layer on the substrate (114) in conjunction with the circulating of the coolant through the flow path (120).  Shugrue specification ¶¶ 2 (display devices), 45 (method), 21-44.
Regarding claim 15, which depends from claim 13: Shugrue discloses maintaining the susceptor (104) at a first temperature by using the heater (114).  Id. ¶ 45.
Regarding claim 17, which depends from claim 13: Shugrue discloses maintaining the susceptor (104) at a second temperature by circulating the coolant through the flow path (120).  Id.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shugrue, and further in view of Ishibashi, U.S. Pat. Pub. No. 2005/0000449.
Regarding claim 18, which depends from claim 13: Shugrue discloses an openings for first and second vacuum sources (108, 110), which cause reaction gas to flow around the susceptor (104) from gas distribution system (106).  See Shugrue specification ¶¶ 21, 38, 39.  Shugrue is silent as to the arrangement of the holes because a plan view of the susceptor is not shown.
Ishibashi discloses a susceptor (10), the susceptor (10) comprising a support plate (10d) that supports the substrate (W) and includes a plurality of holes (10c), and the plurality of holes (10c) are disposed in a first region (outer region of holes (10c)) and in a second region (inner region of holes (10c)) surrounded by the first region, wherein the first region is an edge of the support plate (10d).  Ishibashi specification ¶¶ 93-99.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Shugrue to include the Ishibashi design because the modification would have involved a selection of a known design based on its suitability for its intended use for a reaction gas outlet.  See id. ¶ 98.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shugrue, and further in view of Yun, Korean Pat. Pub. No. 10-2013-0129550A.
Regarding claim 18, which depends from claim 13: Shugrue is silent about an arrangement of holes because a plan view of the susceptor is not shown.
Yun Figure discloses a susceptor which comprises a support plate (122) that supports the substrate (S) and includes a plurality of holes (124), and the plurality of holes (124) are disposed in a first region (EA) and in a second region (MA) surrounded by the first region (EA), wherein the first region (EA) is an edge of the support plate (122).  Yun specification ¶¶ 29-42.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Shugrue to include the Yun design because the modification would have involved a selection of a known design based on its suitability for its intended use for adjusting the support plate height during operation.  Id. ¶ 38.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shugrue, and further in view of Shim, Korean Pat. Pub. No. KR 10-2009-0109337A.
Regarding claim 19, which depends from claim 13: Shugrue is silent as to the use of a mask.
Shim, directed to similar subject matter, discloses a mask frame (17) including at least one opening in a chamber (11) to face the susceptor (12); moving the susceptor (12) upwards; and arranging the mask frame (17) to overlap an edge of the substrate (S).  Shim specification, pages 1-2.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Shugrue to include the Shim design because the modification would have involved a selection of a known design based on its suitability for its intended use for avoiding raw material from flowing into the back side of the substrate edge.  See id.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shugrue, and further in view of Oka, U.S. Pat. Pub. No. 2021/0143044.
Regarding claim 20, which depends from claim 13: Shugrue does not disclose that the susceptor comprises a body part and a deformation prevention part, the body part surrounding the flow path and the heater, and the deformation prevention part prevents deformation of the body part.  Shugrue does disclose that its apparatus may be used for plasma-enhanced deposition.  Shugrue specification ¶ 21.
Oka, directed to a plasma processing apparatus, Oka Title, discloses a susceptor comprises a body part (114) and an insulator (112) including a ceramic, the body part (114) surrounding the flow path (118) and the heater (212).  Oka specification ¶¶ 17-19, 46-51.  While Oka is silent as to whether the insulator (112) has deformation prevention properties, applicants’ disclosure states that its deformation prevention part can comprise a ceramic.  Applicants’ specification ¶ 77.  Because the material used in Oka is the same type of material used by applicants, the ceramic insulator (112) would be expected to act in a similar way as applicants’ ceramic deformation prevention part.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Shugrue to include the Oka design because the modification would have involved a selection of a known design for incorporating plasma-enhanced deposition based on its suitability for its intended use.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office action.
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Shugrue, cited above, which discloses similar subject matter as applicants’ disclosure, but does not specifically disclose which display layers are formed, which is claimed in claims 14 and 16.  Furthermore, Shugrue does not disclose the step of dividing the display substrate into a plurality of partial substrates and then placing the plurality of partial substrates back onto the same susceptor.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “dividing the display substrate into a plurality of partial substrates; placing the plurality of partial substrates on the susceptor”, in combination with the remaining limitations of the claim.
With regard to claims 2-12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “wherein the forming of the first layer comprises forming a pixel circuit layer on the substrate in conjunction with the operating of the heater”, in combination with the remaining limitations of the claim.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “the forming of the second layer comprises forming an input sensing portion on the substrate in conjunction with the circulating of the coolant.”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897